Court of Appeals
of the State of Georgia

                                      ATLANTA,____________________
                                                December 03, 2014

The Court of Appeals hereby passes the following order:

A15E0012. IN THE INTEREST OF J. D. B. (a child).

      Upon consideration of the State’s Motion for the Court to Issue an Emergency
Order of Supersedeas Under Rule 40 (b), the motion is hereby GRANTED. Juvenile
Court of Bryan County, Case No. 015-14J-138, is hereby stayed pending resolution
of the State’s appeal of the Order dated October 17, 2014 in Superior Court of Bryan
County, Case No. 2014-WT-51-S.

                                      Court of Appeals of the State of Georgia
                                                                           12/03/2014
                                             Clerk’s Office, Atlanta,____________________
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.